DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at line 1 recited an “acid”, and at line 2, recites an “acid”, and at line 5 recites an “acid”, and is not clear if the “acid” 
Claim 3, at line 1 recites the term “the structural unit” and is not clear if “the structural unit” recited at line 1 of claim 3 refers to the “structural unit (f1)” recited at line 9 of claim 1 or the “structural unit (f2)” recited at line 10 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2012/0082935 (hereinafter referred to as Kimura).
Kimura, in [0015], [0019], [0108], and [0116], discloses a radiation-sensitive resin composition (resist composition) that has an acid generator in its composition that generates acid upon exposure, and improves solubility in a developer due to the acid, the radiation-sensitive resin composition includes a fluorine-containing polymer, polymer (A)(claimed fluorine additive), that includes a repeating unit with a polar group and has an improved solubility in an alkaline developer due to the acid (exhibit decomposability), and has a polymer (B) that includes an acid-labile group that changes in solubility in a developer due to an acid.  Kimura, in [0025], and [0037], discloses that the fluorine-containing polymer (A) can include repeating units, see below,

    PNG
    media_image1.png
    167
    182
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    222
    240
    media_image2.png
    Greyscale
and is the same claimed structural units recited as f2-1.  Kimura, in [0041], [0050], [0061]=[0068], discloses that the radiation-sensitive resin composition includes repeating units (f) in the polymer (A), and includes repeating units, see below,

    PNG
    media_image3.png
    202
    169
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    198
    246
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    230
    235
    media_image5.png
    Greyscale
and is the same claimed structural units recited as f(1-1) or f(1-2) or f(1-1-1) or f(1-2-1), and Kimura, in [0078]-[0079], discloses that the repeating units (f) in the polymer(A) is less than 95mol% and includes the claimed 35 mol% or more (claims 1-3).  Kimura, in [0163]-[0179], discloses the formation of a resist pattern from the radiation-sensitive resin composition that includes the formation of a resist film by applying the radiation-sensitive composition onto a substrate, exposing the resist film to UV or electron beam, and developing the exposed resist film to form the resist pattern (claims 4-5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 12, 2022.